UNITED STATES DlSTRlCT COURT
SOUTHERN DlSTRlCT OF OH|O
EASTERN DlVlSlON

M|LES HORTON,
CASE NO. 2:15-CV-2999

Petitioner,
JUDGE M|CHAEL H. WATSON
v. Magistrate Judge E|izabeth P. Deavers

JUDGE DAV|D TYACK, et al.,
Respondents.
OP|NION AND ORDER

On February 12, 2018, the Magistrate Judge issued a Report and
Recommendation (“R&R”) recommending that the instant petition for a writ of
habeas corpus under 28 U.S.C. § 2254 be denied and that this action be
dismissed. ECF No. 19. Petitioner objects to the R&R and seeks a hearing on
his objections. ECF No. 24. Pursuant to 28 U.S.C. § 636(B), this Court has
conducted a de novo review. For the reasons that follow, Petitioner’s objections
are OVERRULED. The R&R is ADOPTED and AFF|RMED. The Court DEN|ES
Petitioner’s request for a hearing. This action is hereby DlSM|SSED.

The Court further DECL|NES to issue a certificate of appealability (“COA”).

Petitioner challenges his October 15, 2013, conviction after a jury trial in
the Municipa| Court of Frank|in County, Ohio, for operating a vehicle under the
influence (“OV|”) per se in violation of Columbus City Code 2133.01(A)(1)(D).
Petitioner contends that his rights to due process, to present a complete defense,

and to confront witnesses were violated when the trial court prohibited him from

cross-examining Co|umbus Police Oflicer William Scott about the potential
impact that an elevated temperature and a cell phone may have had on
Petitioner’s breathalyzer test. Petitioner further contends that the trial court
prohibited that cross-examination because it misapplied the holding of State v.
Vega, 12 Ohio St.3d 185, 186 (Ohio 1984), in which the Ohio Supreme Court
held that although a defendant may challenge the qualifications of a breath test
administrator or the accuracy of a specific breath test, a defendant may not
challenge the general accuracy of breath-testing procedures that comply with
methods approved by the Ohio Director of Hea|th. Petitioner asserts that the trial
court erroneously concluded that Vega and its progeny prohibited Petitioner from
asking basic questions about how the breath-test machine worked or about
factors that might impact tests results in a given case. Petitioner further asserts
that the trial court’s misapplication of Vega violated his federal Constitutional
rights. ln his prayer for relief, he seeks a new trial and asks this Court to find that
the Ohio Supreme Court’s decision in Vega is unconstitutional.

As the Magistrate Judge correctly explained, however, the state appellate
court did not rely on Vega when it upheld the trial court’s decision to limit the
cross-examination of Officer Scott. insteadl the state appellate court concluded
that the proffered cross-examination testimony was properly excluded because it
lacked an adequate evidentiary foundation. Specifically, the state appellate court

stated that “[r]egardless of whether [Petitioner’s] proffered questions address the

Case No. 2:15-cv-2999 Page 2 of 9

general reliability of the machine [used in Petitioner’s breath test] or the specific
testing procedure utilizedl the trial court did not abuse its discretion by refusing to
allow the questions because [Petitioner] did not lay the proper foundation for
such questions.” Columbus v. Horton, No. 13AP-966, 2014 WL 5306839, at *5-
7 (Ohio Ct. App. Oct. 16, 2014). The Magistrate Judge determined that the state
court record supported that conclusion. The Magistrate Judge also explained
that placing limits on cross-examination testimony that lacks an adequate
foundation does not violate the Confrontation Clause. The Magistrate Judge
concluded that even if the limits placed on Officer Scott’s cross-examination had
been improper, they amounted to harmless error given that Petitioner was
otherwise permitted to extensively cross-examine Office Scott about the
accuracy of Petitioner’s breath test.

Petitioner raises several interrelated objections. First, Petitioner objects
because the Magistrate Judge reviewed the state appellate court’s determination
that the proffered cross-examination testimony lacked a foundation instead of
reviewing the state trial court’s alleged misapplication of Vega. Petitioner
contends that the state waived an objection to lack of foundation by failing to
raise it in the trial court. ECF No. 24l at PAGE|D # 867. Petitioner further
contends that by examining the state appellate court’s decision instead of the

state trial court’s actions, the Magistrate Judge “ignores the actual issue.” Id.

Case No. 2:15-cv-2999 Page 3 of 9

These objections are without merit. Petitioner is correct that Ohio's
contemporaneous objection rule requires a party to raise objections at the time
that allegedly inadmissible evidence is attempted to be introduced. State v.
Murphy, 91 Ohio St. 3d 516, 532 (Ohio 2001). ThiS COurt, Cannot, however, SeCOnd
guess state-law-determinations of state |aw, especially determinations about the
inadmissibility of evidence under state evidentiary rules and procedures Esfelle
v. McGuire, U.S. 62, 67-68, (1991). As the Magistrate Judge explained . . .
“[h]abeas review does not encompass state court rulings on the admission of
evidence unless there is a constitutional violation.” Clemmons v. Sowders, 34
F.3d 352, 357 (6th Cir. 1994); Giles v. Schoften, 449 F.3d 698, 704 (6th Cir.
2006). As the Magistrate Judge also explained, a state evidentiary ruling violates
due process only when it is “so egregious that it results in a denial of
fundamental fairness.” See Gr'les, 449 F3d at 704. Petitioner points to no
authority from the United States Supreme Court, howeverl clearly establishing
that a defendant’s due process rights are violated when a state appellate court
upholds a state trial court’s evidentiary determination on different grounds

Petitioner’s also objects to the Magistrate Judge's conclusion that the state
appellate court’s determination was supported by the record. This objection is
also without merit. The state appellate court determined that the testimony about
the impact of an elevated temperature on the breath test results lacked a proper

evidentiary foundation. Horton, 2014 WL 5306839, at *6. The Magistrate Judge

Case No. 2:15-cv-2999 Page 4 of 9

correctly summarized record evidence supporting that conclusion. Although
Officer Scott knew that temperature was “important,” and could impact breath
test results, ECF No. 8-2, PAGEID ## 465-466; he was not an expert, id., at
PAGE|D # 477; and he did not know how much a temperature over a “certain
level” would impact test results id., at PAGE|D '¢#f 465-66. Officer Scott also
testified that Petitioner indicated that he had the flu or a coldl and that a flu could
have raised Petitioner’s temperature, however, he did not testify that Petitioner
had an elevated temperature Id., at PAGE|D ## 502, 511. Most notab|y, the
Magistrate Judge correctly concluded that the record contains no evidence that
Petitioner had an elevated temperature when his breath test was administeredl
Simi|ar|y, the state appellate court found that Officer Scott’s testimony
about the location of the cell phone was unclear, and, thereforel questions about
its impact on Petitioner’s breath test lacked a proper foundation. Horton, 2014
WL 5306839, at *6. The Magistrate Judge correctly summarized record evidence
supporting that conclusion as well_ Officer Scott testified that Petitioner’s cell
phone was on a table in the “breath room,” but he did not describe where the cell
phone was relative to the breath-testing machine or if its emission of radio
frequency waves could impact a breath test from the table’s distance. ECF No.
8-2, PAGE|D # 515-16. Officer Scott also affirmatively testiHed that he is “very

clear to make sure there are no radio signals” when administering breath tests

Case No. 2:15-cv-2999 Page 5 of 9

Id. The Magistrate Judge accurately found that the record supported the state
appellate court.

Petitioner also objects to the Magistrate Judge’s conclusion that he was
not completely precluded from cross-examining Officer Scott about the accuracy
of his breath test. This objection is not well taken. The record reveals that
Petitioner was permitted to cross-examine Officer Scott about the following:

» Officer Scott’s background in test administration (Id., at PAGE lD # 378-79);

o Ocher Scott’s training to administer breath tests (id., at PAGE lD #itf 379,
463-66);

¢ Whether Petitioner blew 210 liters of breath into the machine (r'd., at PAGE lD
# 380-81);

o Whether Officer Scott complied with a requirement mandating a 20-minute
observation period (id., at PAGE lD ## 469-471, 473-74);

o Sources of possible test contamination (r'd., at PAGE ID # 472-73);
o That Officer Scott was not an expert in breath testing (r'd., at PAGE lD # 477);

o That Officer Scott did not usel nor was he trained to use Toxitrap (id., at
PAGE lD # 478-79);

o That Officer Scott did not run, nor was he trained to run self-diagnostic tests
on the machine (id., at PAGE ID # 477-78);

o That Officer Scott did not know how old the breath test machine was or how
old the test technology was (r'd., at PAGE lD # 480);

o That Officer Scott could havel but did not perform more than one breath test
on Petitioner (id., at PAGE lD # 481-82).

All of these topics, covered while the jury was present, relate to the accuracy of

Petitioner’s breath test.
Case No. 2:15-cv-2999 Page 6 of 9

The authorities that Petitioner cites for the proposition that he was
completely precluded from cross-examining Officer Scott are unavailing. ln
Melendez-Diaz v. Massachusetfs, the Supreme Court found that the
Confrontation Clause was violated when affidavits from forensic analysts were
admitted as evidence but the analysts did not testify. 557 U.S. 305, 308-09, 311
(2009). The Supreme Court explained that the authors of the affidavits were
subject to confrontation and their affidavits could not be admitted unless the state
demonstrated that they were unavailable to testify at trial and that the defendant
had a prior opportunity to cross-examine them. Id. at 311. ln Bullcoming v. New
Mexr'co, the Supreme Court explained that the Confrontation Clause does not
permit a forensic analyst who did not perform or observe testing or certify test
results in a laboratory report to testify as a surrogate for the analyst who did. 564
U.S. 647, 657-58 (2011). ln this case, however, Officer Scott administered the
breath test, ECF 8-2, at PAGE lD ## 340-341, 371-72, and he testified at
Petitioner’s trial where he was cross-examined about the accuracy of the test
results in all the ways described above Melendez-Dr'az and Bullcoming are thus
readily distinguishable

Petitioner also objects to the Magistrate Judge’s mischaracterization of the
rights that he raises Specifical|y, Petitioner objects to a footnote in the R&R
indicating that although Petitioner alleges that he was denied the right to present

a complete defense, he does not claim that he was prevented from calling

Case No. 2:15-cv-2999 Page 7 of 9

witnesses in violation of the Compulsory Process Clause. This does not
mischaracterize the rights that Petitioner raises lnstead, it correctly identifies a
right that Petitioner does not raise The Magistrate Judge did not err by making
that clarifying observation.

For these reasons Petitioner’s objections, ECF No. 24l are OVERRULED.
The R&R, ECF No. 19, is ADOPTED and AFF|RMED. This action is
hereby DlSM|SSED. Likewise, Petitioner’s request for a hearing on his
objections is DEN|ED.

Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the
United States District Courts, the Court now considers whether to issue a COA.
A state prisoner who seeks a writ of habeas corpus in federal court does not
have an automatic right to appeal a district court’s adverse decision unless the
court issues a COA. 28 U.S.C. § 2253(0). When a claim has been denied on the
merits, a COA may be issued only if the petitioner “has made a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(0)(2). To make
a substantial showing of the denial of a constitutional right, a petitioner must
show “that reasonable jurists could debate whether (or, for that matter, agree
that) the petition should have been resolved in a different manner or that the
issues presented were ‘adequate to deserve encouragement to proceed further.’”
Slack v. McDanie/, 529 U.S. 473, 484 (2000) (quoting Barefoof v. Estelle, 463

U.S. 880, 893, n.4 (1983)). When a claim has been denied on procedural

Case No. 2:15-cv-2999 Page 8 of 9

grounds a certificate of appealability may be issued if the petitioner establishes
that jurists of reason would find it debatable whether the petition states a valid
claim of the denial of a constitutional right and thatjurists of reason would find it
debatable whether the district court was correct in its procedural ruling. Id.

The Court DECL|NES to issue a COA. The Court is not persuaded that
reasonable jurists could debate whether Petitioner’s rights to due process to
present a complete defense, and to confront witnesses were violated.

The Clerk is DIRECTED to enter final JUDGMENT.

lT lS SO ORDERED. M m

M'ICHAEL H. WATSON, JUDGE
UN|TED STATES DlSTRlCT COURT

Case No. 2:15-cv-2999 Page 9 of 9

